     Case 2:19-cv-05602-MTL-JFM Document 127 Filed 01/12/21 Page 1 of 6




 1    WO                                                                                     MGD

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     Eric Perez,                                     No. CV 19-05602-PHX-MTL (JFM)
10                          Plaintiff,
11     v.                                              ORDER
12
       Charles L. Ryan, et al.,
13
                            Defendants.
14
15           Plaintiff Eric Perez, who is currently in the custody of the Arizona Department of
16    Corrections, Rehabilitation, and Reentry (ADCRR) and is represented by counsel, brought
17    this civil rights action pursuant to 42 U.S.C. § 1983. Pending before the Court is Defendant
18    Ryan’s Motion to Dismiss, which Plaintiff opposes. (Docs. 74, 77.)
19    I.     Background
20           Plaintiff alleges in his Complaint that Defendants have failed to protect him “from
21    known harm in the form of other prisoners assaulting him” because he has aided law
22    enforcement and is known as a “snitch.” (Doc. 20 at 1.) Plaintiff alleges that front-line
23    Correctional Officers (COs) have told other prisoners that Plaintiff is a snitch and added a
24    false rumor that Plaintiff had exposed himself to a female officer, knowing these rumors
25    would put Plaintiff in danger of assault. (Id. at 1-2.) As a result, Plaintiff was assaulted
26    and injured by other prisoners on several occasions in November 2017. (Id. ¶¶ 17, 33, 51.)
27           Plaintiff asserts an Eighth Amendment failure-to-protect claim in Count One against
28    Defendants Assistant Deputy Warden (ADW) Chavez, and COs Denault, Palomino,
     Case 2:19-cv-05602-MTL-JFM Document 127 Filed 01/12/21 Page 2 of 6




 1    Coscorelli, Wickware, Hill, Reyes, and Soliz (the “Individual Defendants”). Plaintiff
 2    alleges that the Individual Defendants were aware that their actions of spreading rumors
 3    about Plaintiff being a confidential informant and exposing himself to a woman would put
 4    Plaintiff in danger of being assaulted and that their actions caused Plaintiff to be assaulted
 5    and injured. (Id. ¶¶ 129-132.)
 6           Plaintiff asserts a failure-to-train and supervise claim in Count Two against
 7    Defendants former ADCRR Director Ryan, Warden Larson, ADW Chavez, and Sergeants
 8    Fink and Parra (the “Supervisory Defendants”). (Id. at 22.) Plaintiff alleges that the
 9    Supervisory Defendants “were aware that the Individual Defendants were spreading
10    dangerous rumors about [Plaintiff] and that the rumors would cause other prisoners to
11    assault [Plaintiff]. (Id. ¶ 134.) Plaintiff further alleges that the Supervisory Defendants
12    “have an unwritten custom and practice of allowing front-line COs, including the
13    Individual Defendants, of controlling prisoners by spreading rumors among the other
14    prisoners that they know will prompt assaults” and that this custom and practice caused
15    Plaintiff to be assaulted and injured. (Id. ¶¶ 135-36.) In describing the nature of the action,
16    Plaintiff alleges that the Supervisory Defendants “were aware that the COs were placing
17    [Plaintiff] in harms’ way, but failed to intervene to protect [Plaintiff], and either actively
18    or by inaction, approved of the actions of the COs as a means of controlling prisoner
19    behavior.” (Id. at 2.) Plaintiff further alleges that Defendant Ryan, as Director of ADCRR,
20    was responsible for the overall operations, policies and practices of the Arizona state prison
21    system, including training and supervision, and “[o]n information and belief, Defendant
22    Ryan was responsible for, and aware of the custom and practice of allowing prisoners to
23    threaten and assault each other as a means of controlling their behavior.” (Id. ¶ 1.)
24           On screening of Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915A(a), the Court
25    determined that Plaintiff stated a failure-to-protect claim in Count One against Defendants
26    Chavez, Denault, Palomino, Coscorelli, Wickware, Hill, Reyes, and Soliz in their
27    individual capacities, and a failure-to-train claim in Count Two against current ADCRR
28    Director Shinn in his official capacity and against Ryan, Larson, Chavez, Aven, and Parra



                                                   -2-
     Case 2:19-cv-05602-MTL-JFM Document 127 Filed 01/12/21 Page 3 of 6




 1    in their individual and official capacities. (Doc. 5.) The Court dismissed the remaining
 2    claims. (Id.)
 3           Defendant Ryan now moves under Federal Rule of Civil Procedure 12(b)(6) to
 4    dismiss the claim against him on the ground that Plaintiff fails to state a claim. (Doc. 74.)
 5    Alternatively, Ryan argues that he is entitled to qualified immunity. (Id.)
 6    II.    Motion to Dismiss
 7           A.       Legal Standard
 8           A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the claims alleged
 9    in the complaint. Ileto v. Glock, Inc., 349 F.3d 1191, 1199–1200 (9th Cir. 2003). Dismissal
10    of the complaint, or any claim within it, may be based on either a “‘lack of a cognizable
11    legal theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”
12    Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008) (quoting
13    Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). A complaint must
14    contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic
15    Corp. v. Twombly, 550 U.S. 544, 570 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 677–78
16    (2009). But “[s]pecific facts are not necessary; the statement need only give the defendant
17    fair notice of what . . . the claim is and the grounds upon which it rests.” Erickson v.
18    Pardus, 551 U.S. 89, 93 (2007) (internal quotation omitted). In determining whether a
19    complaint states a claim under this standard, the allegations in the complaint are taken as
20    true and the pleadings are construed in the light most favorable to the nonmovant. Outdoor
21    Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir. 2007).
22           B.       Discussion
23           A Rule 12(b)(6) motion to dismiss is almost never an appropriate response when the
24    Court has already screened a prisoner complaint pursuant to 28 U.S.C. § 1915A(b) and
25    directed the defendants to respond. The standard for dismissal under Rule 12(b)(6) is
26    identical to the standard under 28 U.S.C. § 1915A(b) (“fail[ure] to state a claim upon which
27    relief may be granted”). After the Court has screened a prisoner complaint pursuant to
28    § 1915A(b), a Rule 12(b)(6) motion to dismiss should be granted only if the defendants



                                                  -3-
     Case 2:19-cv-05602-MTL-JFM Document 127 Filed 01/12/21 Page 4 of 6




 1    can convince the Court that reconsideration is appropriate. Reconsideration is appropriate
 2    only if the district court “(1) is presented with newly discovered evidence, (2) committed
 3    clear error or the initial decision was manifestly unjust, or (3) if there is an intervening
 4    change in controlling law.” School Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d
 5    1255, 1263 (9th Cir. 1993).
 6           As mentioned, the Court screened Plaintiff’s Complaint and determined that his
 7    allegations sufficiently stated a plausible claim for relief in Count Two against Defendant
 8    Ryan. (Doc. 5.) To the extent Ryan now seeks reconsideration of the Screening Order, his
 9    Motion, which was filed seven months after the Screening Order, is untimely. See LRCiv
10    7.2(g)(2) (motion for reconsideration must be filed no later than 14 days from date of the
11    Order that is subject of the motion). Nor has Ryan shown that the Court committed clear
12    error, that its initial decision was manifestly unjust, or that there has been an intervening
13    change in controlling law. Therefore, the Court will deny Ryan’s Motion to Dismiss to the
14    extent he argues that Plaintiff failed to state a claim.
15           C.     Qualified Immunity
16           Government officials enjoy qualified immunity from civil damages unless their
17    conduct violates “clearly established statutory or constitutional rights of which a reasonable
18    person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In deciding
19    if qualified immunity applies, a court must determine: (1) whether the facts alleged show
20    the defendant’s conduct violated a constitutional right; and (2) whether that right was
21    clearly established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 230-
22    32, 235–36 (2009). Courts have discretion in deciding which of these two prongs to
23    address first depending on the circumstances. Id.
24           When a defendant asserts qualified immunity in a Rule 12(b)(6) motion to dismiss,
25    the court must accept the allegations in the complaint as true, and “dismissal is not
26    appropriate unless we can determine, based on the complaint itself, that qualified immunity
27    applies.” Morely v. Walker, 175 F.3d 756, 759 (9th Cir. 1999) (quoting Groten, 251 F.3d
28    at 851). In this case, because the Court has screened Plaintiff’s Complaint and determined



                                                    -4-
     Case 2:19-cv-05602-MTL-JFM Document 127 Filed 01/12/21 Page 5 of 6




 1    that he sufficiently stated an Eighth Amendment failure-to-train claim against Ryan, the
 2    allegations in the Complaint are taken as true, and the first prong of the qualified immunity
 3    analysis is satisfied. The analysis therefore turns on the second prong—whether the right
 4    at issue was clearly established at the time of the violation.
 5           For a right to be clearly established there does not have to be a case directly on
 6    point; however, “‘existing precedent must have placed the statutory or constitutional
 7    question beyond debate.’” White v. Pauly, ___ U.S. ____, 137 S. Ct. 548, 551 (2017)
 8    (quoting Mullenix v. Luna, 577 U.S. ____, 136 S. Ct. 305, 308 (2017)). A right is clearly
 9    established when case law has been “earlier developed in such a concrete and factually
10    defined context to make it obvious to all reasonable government actors, in the defendant’s
11    place, that what he is doing violates federal law.” Shafer v. Cnty. of Santa Barbara, 868
12    F.3d 1110, 1117 (9th Cir. 2017) (citing White, 137 S. Ct. at 551). If there is no Supreme
13    Court or Circuit precedent, courts “‘look to whatever decisional law is available to
14    ascertain whether the law is clearly established’ for qualified immunity purposes,
15    ‘including decisions of state courts, other circuits, and district courts.’” Boyd v. Benton
16    Cnty., 374 F.3d 773, 781 (9th Cir. 2004) (quoting Drummond v. City of Anaheim, 343 F.3d
17    1052, 1060 (9th Cir. 2003)).
18           In his Complaint, Plaintiff alleges that Ryan and the other Supervisory Defendants
19    were aware that the Individual Defendants were spreading dangerous rumors about
20    Plaintiff and that the Supervisory Defendants had an unwritten custom and practice of
21    allowing front-line COs to control prisoners by spreading rumors among the other prisoners
22    that they know will prompt assaults, which caused Plaintiff to be assaulted and injured.
23    (Id. ¶¶ 134-36.) Accepting these allegations as true, as the Court must at this stage, a
24    reasonable officer would have known that it was unlawful to allow front-line officers to
25    spread rumors about prisoners as a way of controlling prisoners because courts have
26    recognized since at least 1989 that being labeled a snitch or sex offender can place a
27    prisoner at a risk of harm. See Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th
28    Cir. 1989) (holding that the question whether prison officials called the plaintiff “a ‘snitch’



                                                   -5-
     Case 2:19-cv-05602-MTL-JFM Document 127 Filed 01/12/21 Page 6 of 6




 1    in the presence of other inmates is material to a section 1983 claim for denial of the right
 2    not to be subjected to physical harm” from other prisoners); Puckett v. Arreguin, No. 1:10-
 3    cv-00971-MJS (PC), 2012 WL 1119460, at *3 (E.D. Cal. April 3, 2012) (“being labeled a
 4    ‘pedophile,’ ‘rapist,’ or ‘child molester’ is as least as dangerous in prison as being called a
 5    snitch”); Morgan v. Brown, No. 1:17-cv-00425-LJO-JLT, 2017 WL 4247970, at *4 (E.D.
 6    Cal. Sept. 22, 2017) (“a serious danger may be present when a prisoner has a special
 7    attribute which should put prison officials on alert, such as having been an informer or
 8    being placed in protective custody”) (citing cases). At this point in the proceedings,
 9    Defendant Ryan has not shown that he is entitled to qualified immunity. The Court will
10    therefore deny this portion of the Motion to Dismiss without prejudice with leave to
11    reassert the qualified immunity argument at summary judgment upon further development
12    of the record.
13           IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
14    Defendant Ryan’s Motion to Dismiss (Doc. 74), and the Motion is denied.
15           Dated this 12th day of January, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -6-
